DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2020, 6/16/2021, 7/15/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact/connection" (no intermediate materials, elements or space disposed there between) and "indirect contact/connection" (intermediate materials, elements or space disposed there between).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yen, Hsiao-Tsung (US 2017/0012601 A1 hereinafter Yen).
Regarding Claim 1, Yen discloses in Fig 8:  An integrated transformer, comprising:
a first inductor comprising a first winding (860) and a second winding (870), wherein the first winding has a first outer turn (See Fig 8), the second winding has a second outer turn, the first outer turn and the second outer turn share a first trace (See mark-up below), and the first outer turn and the second outer turn are connected through a second trace (See mark-up below); and
a second inductor comprising a third winding (820) and a fourth winding (see mark-up below), wherein the third winding has a third outer turn, the fourth winding has a fourth outer turn, the third outer turn and the fourth outer turn share a third trace, and the third outer turn and the fourth outer turn are connected through a fourth trace (See mark-up below);
wherein the first trace and the second trace form a first crossing structure, the third trace and the fourth trace form a second crossing structure (Examiner notes that the limitation “crossing structure” is being read when the metal lines cross each other in any angle), the first trace and the fourth trace are implemented on a first metal layer of a semiconductor structure, the second trace and the third trace are implemented on a second metal layer of the semiconductor structure, and the first metal layer is different from the second metal layer (See mark-up below) [0034 and see Fig 10 as a reference cross-section). Examiner notes that in Fig 8 and [0034] Yen discloses that the metal layers forming the inductors (in stripes and in gray color) as well as the connecting structures (in dot, stripes and gray color) can be formed in atleast one different metal levels such as (UTM and RDL). Thus, even though Yen specifically does not disclose the las limitation of the claim, it would have been obvious to one of ordinary skilled in the art to form the connection structures so that the first trace and the fourth trace are implemented on a first metal layer of a semiconductor structure, the second trace and the third trace are implemented on a second metal layer of the semiconductor structure, and the first metal layer is different from the second metal layer [0007, 0032, 0034, 0035].

    PNG
    media_image1.png
    522
    686
    media_image1.png
    Greyscale

Regarding Claim 2, Yen discloses in Fig 8:  The integrated transformer of claim 1, wherein at least one segment of the first outer turn and at least one segment of the third outer turn are parallel and substantially overlap (See left side of Fog 8), and at least one segment of the second outer turn and at least one segment of the fourth outer turn are parallel and substantially overlap (See right side of Fig 8). Examiner additionally notes that a specific overlap direction is not claimed, hence one of ordinary skilled in the art would arbitrarily chose an overlap direction so as to read on the claimed limitations (See mark-up below).

    PNG
    media_image2.png
    522
    686
    media_image2.png
    Greyscale

Regarding Claim 3, Yen discloses in Fig 8:   The integrated transformer of claim 2, wherein the first winding has a first inner turn, the second winding has a second inner turn, the third winding has a third inner turn, and the fourth winding has a fourth inner turn; wherein the first inner turn and the third inner turn do not overlap, and the second inner turn and the fourth inner turn do not overlap ( See Fig 8 and mark-up for claim 2 above).
Regarding Claim 4, Yen discloses in Fig 8:  The integrated transformer of claim 1, wherein the first winding is substantially surrounded by the third outer turn, and the second winding is substantially surrounded by the fourth outer turn.

    PNG
    media_image3.png
    566
    686
    media_image3.png
    Greyscale

Regarding Claim 5, Yen discloses in Fig 8:The integrated transformer of claim 1, wherein an area of the first inductor is smaller than an area of the second inductor (See mark-up fpr claim 1 indicating smaller size of first inductor vs the second inductor).
Regarding Claim 6, Yen discloses in Fig 8:An integrated transformer, comprising:
a first inductor comprising a first winding and a second winding, wherein the first winding has a first outer turn, and the second winding has a second outer turn; and
a second inductor comprising a third winding and a fourth winding, wherein the third winding has a third outer turn, and the fourth winding has a fourth outer turn (See mark-up for claim 4);
wherein at least one segment of the first outer turn and at least one segment of the third outer turn substantially overlap, at least one segment of the second outer turn and at least one segment of the fourth outer turn substantially overlap, the first outer turn is connected to the second outer turn through a first segment and a first trace which cross each other, the third outer turn is connected to the fourth outer turn through a second trace and a second segment which cross each other, the first trace and the second segment are implemented on a first metal layer of a semiconductor structure, the first segment and the second trace are implemented on a second metal layer of the semiconductor structure, and the first metal layer is different from the second metal layer. Examiner additionally notes that a specific overlap direction is not claimed, hence one of ordinary skilled in the art would arbitrarily chose an overlap direction so as to read on the claimed limitations (See mark-up below) [0007, 0032, 0034, 0035].

    PNG
    media_image4.png
    541
    686
    media_image4.png
    Greyscale

Regarding Claim 7, Yen discloses in Fig 8: The integrated transformer of claim 6, wherein at least one segment of the first outer turn and at least one segment of the third outer turn are parallel and substantially overlap, and at least one segment of the second outer turn and at least one segment of the fourth outer turn are parallel and substantially overlap. Examiner additionally notes that a specific overlap direction is not claimed, hence one of ordinary skilled in the art would arbitrarily chose an overlap direction so as to read on the claimed limitations (See mark-up for claim 6) [0007, 0032, 0034, 0035].
Regarding Claim 8, Yen discloses in Fig 8: The integrated transformer of claim 7, wherein the first winding has a first inner turn, the second winding has a second inner turn, the third winding has a third inner turn, and the fourth winding has a fourth inner turn; wherein the first inner turn and the third inner turn do not overlap, and the second inner turn and the fourth inner turn do not overlap (See mark-up below: Each of the first, second, third and fourth windings have an outer turn and an inner turn).

    PNG
    media_image5.png
    559
    686
    media_image5.png
    Greyscale

Regarding Claim 9, Yen discloses in Fig 8: The integrated transformer of claim 6, wherein the first winding is substantially surrounded by the third outer turn, and the second winding is substantially surrounded by the fourth outer turn (See mark-up for claim 6).
Regarding Claim 10, Yen discloses in Fig 8: The integrated transformer of claim 6, wherein an area of the first inductor is smaller than an area of the second inductor (See mark-up for claim 1 indicating smaller size of first inductor vs the second inductor).
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811